Lumpkin and Hill, JJ.,
dissenting. We concur in the ruling that what is known as the "unit rule” of assessment, such as has been held to be legal in regard to sleeping-car companies, express companies, and the like, may be applied to railroad-equipment companies. We do not contend that sections 989 and 990 of the Civil Code of 1910 are unconstitutional. But, upon mature reflection, we are unable to concur with the majority of the court in the construction which they have placed upon the agreement of facts upon which the case was submitted for the determination of the trial *775court. In that agreement is recited the correspondence between the comptroller-general and attorneys on the subject, and the returns which were tendered by the company through its attorneys are set out. But the agreement, of facts also contains, among other things, the following: “On April 7th, 1914, when the defendant entered an assessment, in his office, of property and franchises of the plaintiff as shown hereinbefore,-he had no other information for any of the years 1907 to 1914 inclusive than was contained in the said return filed by plaintiff on March 16th, 1914, and embraced in this statement .and which was refused by the defendant, and did not know what cars defendant had had in G'eorgia during any of said named years, nor did he ascertain the value of such cars, but his act was taken on such information hereinbefore shown; and that the assessment so entered by the defendant in his office against the plaintiff’s property, during said period for each of said years, embraces the valuation of about three hundred cars in excess of what plaintiff actually had in the State of Georgia during said years, of the approximate value of $250,000 each year; and that the true value of a tank-car is about eight hundred and thirty ($830) dollars per car; that for the year 1914 the assessment entered against plaintiff by defendant covered the value of at least three hundred and fifty cars in excess of the number of cars plaintiff actually had in the State of Georgia for the time the said tax was assessed.” Later in the agreement occurs the following: “The foregoing returns tendered by the plaintiff and rejected by the defendant embrace the full number of cars in said State belonging to the plaintiff for each of the said years, at their full value, and the same are embraced in the schedule A referred to,” etc. In the petition there are the following allegations: “Plaintiff avers that the mileage of railroad traversed by its cars in the several States has no relation whatever to the number of cars in use or located in such State. That in several States other than Georgia, plaintiff does, at different localities, what might be called a strictly local business; large numbers of these cars are there located, which are moved on a local mileage of limited distance, confined entirely within such State.” The answer admitted the allegations of fact contained in each of the several paragraphs of the petition, but denied the conclusions of law therein set up; and alleged that the plaintiff did exercise a franchise in the State of Georgia of the *776value of $27,685, and on April 7, 1914, “this defendant did assess the property of complainant of Georgia at a total valuation of $343,566 for taxation for the years 1914, 1913, 1912, 1911, 1910, 1909, 1908, and on said last-named day notified the company that they would have 20 days from said date in which to decide whether to accept this valuation or to''submit to arbitration the question of valuation of its property.”
We have not undertaken to set out the entire agreement of facts, but we think that those portions which are stated above will suffice to show that the actual application sought to be made of the “unit rule” in this case was illegal. We do not contend that a proper assessment on the basis of the “unit rule” can not be made, but we are constrained to think that the agreement shows that what has been done would have the effect of taxing jDrojDerty outside of the State.